Title: From George Washington to the United States Senate, 27 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate,
                  United States 27. May 1794.
               
               The Executive provisory Council of the French Republic having requested me to recal Gouverneur Morris, our Minister Plenipotentiary in France; I have thought proper, in pursuance of that request, to recal him.  I therefore nominate, James Monroe, of Virginia, as Minister Plenipotentiary of the United States to the said Republic.
               I also nominate William Short, now Minister resident for the United States with their high mightinesses, the states general of the United Netherlands; to be Minister resident for the United States to his Catholic majesty, in the room of William Carmichael, who is recalled.
               
                  Go: Washington
               
            